Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 118, 119, 127-130, and 134 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 105704354, hereinafter Chen).
Re claim 118, Chen discloses, a photosensitive component, comprising: at least a photosensitive element (121A); at least a window-form circuit board (122A portion of 12A); and at least a packaging body (11A), wherein said photosensitive element and said window-form circuit board are integrally packaged through said packaging body (par [0155]), wherein said packaging body form an optical window corresponding to said photosensitive element (fig 11), wherein said window-form circuit board comprises a circuit board main body which comprises at least one window arranged thereon (given the broadest reasonable interpretation of the term window includes means of entrance or access; the groove portion of the circuit board is considered a window), wherein said photosensitive element is arranged within said window (par [0159]).
Re claim 119, Chen discloses the limitations of claim 118 including wherein said window is a groove, wherein said photosensitive element is arranged in the groove (pars [0155] and [0159], fig 11).
Re claim 127, Chen discloses the limitations of claim 118 including further comprising an optical filter, wherein said optical filter is attached on said photosensitive element (pars [0127]-[0129]).
Re claim 128, Chen discloses the limitations of claim 118 including further comprising an optical filter, wherein the edge of said optical filter is integrally encapsulated by said packaging body (pars [0127]-[0129]).
Re claim 129, Chen discloses the limitations of claim 118 including further comprising a back board (back of image sensor), wherein said back board is mounted on the bottom of said circuit board main body (pars [0155] and [0159], fig 11).
Claim 130 recites essentially the same scope as claim 118 except for a base and a lens (pars [0241] and [0260], 30G).
Claim 134 is rejected for the reasons stated in claim 118. The circuit board as claimed would have been anticipated by the photosensitive component of Chen.

Allowable Subject Matter
Claims 120-126, 131-133, 135-137 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tam et al. (US 2011/0194023, hereinafter Tam) discloses a circuit board with a through hole wherein an image sensor is mounted (figs 2 and 5).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696